DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CHANCE MCCLAIN ESQ., Third Party, and DOMINIQUE M. BARTEET,
                        Appellants,

                                     v.

                        GEORGE J. JANSSEN,
                             Appellee.

                              No. 4D17-0978

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Dana     M.   Santino,     Judge;  L.T.    Case    No.
502016CA005039XXXXMB.

  Chance McClain of Law Office of Chance McClain, Lake Park, for
appellant Dominique M. Barteet.

   Jason Ari Smith and Michael P. Hamaway of Mombach, Boyle, Hardin
& Simmons, P.A., Fort Lauderdale, for appellee George J. Janssen.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.